By the Court.

As to the first assignment that there was no order of the Court for the admission of the administrator as a party, the plaintiff in error, by his plea to the declaration, waived the irregularity, and admitted that the administrator was a party. As to the second, that the number and names of the jury on the first trial did not appear, the first verdict was set aside, and we áre therefore not to enquire whether it was rendered by a legal jury. The third assignment, that the record does not shew at what term or for what amount judgment was rendered, we believe to be well taken, although the verdict is for a certain sum, it does not appear when it was r endered. We are not informed by the record what judgment the Court below should have rendered, or from what time interest should be calculated.
ed. Let the judgment be reversed, and the Cause be remand-